Per Curiam:
In view of the failure of the plaintiff to meet the testimony of the defendant’s expert as to a certain disease being the producing cause of the condition of the eye of which plaintiff complains, we think this verdict was excessive. It did not appear that the condition of - the eye from which plaintiff is suffering was solely due to the accident. The judgment and order should, therefore, be reversed and a new trial ordered, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment as entered to the sum of $15,142.70; in which event the judgment as so modified and the order appealed from are affirmed, without costs. Present — Clarke, P. J., Laughlin, Dowling, Merrell and Greenbaum, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce judgment as entered to the sum of $15,142.70; in which event the judgment as so modified and the order appealed from are affirmed, without costs. Settle order on notice.